October 11, 2013 VIA EDGAR Russell Mancuso, Branch Chief Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Visualant, Incorporated Registration Statement on Form S-1, Amendment 5 Filed on October 10, 2013 File No. 333-189788 Dear Mr. Mancuso: Visualant, Incorporated (the “Registrant”) hereby requests acceleration of the effective date of the above referenced registration statement to 3:00 p.m. EST on October 11, 2013, or as soon as practicable thereafter. The Registrant acknowledges that: · should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /s/ Ronald P. Erickson Ronald P. Erickson Chief Executive Officer
